DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 12, as amended below, is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/12/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Rejections Withdrawn
The rejections of claims 12-20 under § 112(b) are withdrawn in view of Applicant’s amendments made to claims 12 and 20. 
Regarding claim 20 as currently amended, the examiner agrees that there is basis in the application for the amendments to recite “10 to 90%”, in that the original disclosure of 10 to 90 taking the other component to be 100 reasonably suggests percentage. See Applicant’s remarks on page 6 of the reply.
The rejections under § 103 are withdrawn in view of the claim amendments as set forth below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email communication with Leonard Svensson on 7/28/2021.

The application has been amended as follows: 

Claims 2-3, 13, and 16 are canceled without prejudice.
Claims 1, 4-12, 14-15, and 18-20 are replaced with the following replacement claims:

1. (Currently Amended) A method of measuring prostaglandin E main urinary metabolite (PGE- MUM), said method comprising the steps of: 
a) mixing a urine sample with an alkaline aqueous solution to form a mixture solution, and 
b) subjecting the mixture solution resulting from a) to an immunoassay in order to measure PGE-MUM in the urine sample, 
wherein said immunoassay is performed in a basal buffer solution comprising a first pH buffering agent, a second pH buffering agent having a pKa of from 7.0 to 10.0, and a cationic surfactant; wherein the second pH buffering agent is different from the first pH buffering agent, and wherein the pH of the basal buffer solution is from 5.0 to 6.0; and
wherein said immunoassay comprises using a labeled anti-bicyclo PGE-MUM antibody and particles on which either bicyclo PGE-MUM or an anti-bicyclo PGE-MUM antibody is immobilized, wherein said particles are suspended in said basal buffer solution.

2-3. (Canceled) 

4. (Currently Amended) The method of claim 1, wherein said cationic surfactant is an alkyltrimethylammonium halide.  


 
6. (Currently Amended) The method of claim 1, wherein said particles suspended in said basal buffer solution are mixed with the mixture solution resulting from a).  

7. (Currently Amended) The method of claim 6, wherein said particles are magnetic particles.  

8. (Currently Amended) The method of claim 6, wherein said basal buffer solution further comprises a zwitterionic surfactant.  

9. (Currently Amended) The method of claim 8, wherein the molar concentration of the zwitterionic surfactant is 10 to 90% of the molar concentration of the cationic surfactant.  

10. (Currently Amended) The method of claim 1, wherein said bicyclo PGE-MUM is immobilized on said particles, and said step b) comprises reacting the mixture solution resulting from a) with said particles suspended in said basal buffer solution to form a reaction solution, and then reacting the resulting reaction solution with a labeling solution containing the labeled anti-bicyclo PGE-MUM antibody, washing said particles, and then quantifying labeled anti-bicyclo PGE-MUM antibody immobilized on said particles.



12. (Currently Amended) A kit for the measurement of urinary PGE-MUM, comprising:
a basal buffer solution comprising a first pH buffering agent, a second pH buffering agent having a pKa of from 7.0 to 10.0, and a cationic surfactant; wherein the second pH buffering agent is different from the first pH buffering agent, and wherein the pH of the basal buffer solution is from 5.0 to 6.0;
particles on which bicyclo PGE-MUM or an anti-bicyclo PGE-MUM antibody is immobilized, wherein said particles are suspended in said basal buffer solution; and
a labeled anti-bicyclo PGE-MUM antibody.

13. (Canceled) 

14. (Currently Amended) The kit of claim 12, wherein said particles are magnetic particles.  

15. (Currently Amended) The kit of claim 12, wherein said basal buffer solution further comprises a zwitterionic surfactant.  

16-17. (Canceled) 



19. (Currently Amended) The kit of claim 18, wherein the alkyl group in said alkyltrimethylammonium halide has 12 to 20 carbon atoms.  

20. (Currently Amended) The kit of claim 15, wherein the molar concentration of the zwitterionic surfactant is 10 to 90% of the molar concentration of the cationic surfactant.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to specifically teach a kit or method for measurement of urinary PGE-MUM by immunoassay, in which an acidic basal buffer solution at pH 5-6 is provided which includes first and second buffering agents, one having a pKa of from 7.0-10.0, and wherein the buffer solution further contains a cationic surfactant and particles having immobilized thereon either anti-bicyclo PGE-MUM antibody (immobilized antibody) or bicyclo PGE-MUM (immobilized antigen).
It was known in the prior art to assay for urinary PGE-MUM by using antibodies directed against the bicyclo form, as a known stable metabolite. See, e.g., Fujiwara et al. (U.S. 2009/0130775 A1), of record, and Taniguchi et al. (EP 0 166 583 B1), cited below. Although the use of buffers, including binary buffers having multiple buffer components was also known, there is insufficient direction to the specific particle suspension buffer as claimed, particularly .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Demers et al. (“Development and validation of a radioimmunoassay for prostaglandin E2 metabolite levels in plasma” J Clin Endocrinol Metab. 1983 Jul;57(1):101-6. doi: 10.1210/jcem-57-1-101) teaches a radioimmunoassay for PGE-MUM, performed at pH 7.4. Similarly, Arai et al. (“Prostaglandin E–Major Urinary Metabolite as a Reliable Surrogate Marker for Mucosal Inflammation in Ulcerative Colitis” Inflamm Bowel Dis. 2014 Jul;20(7):1208-16. DOI 10.1097/MIB.0000000000000062) and Okayasu et al. (“Significant Increase of Prostaglandin E-Major Urinary Metabolite in Male Smokers: A Screening Study of Age and Gender Differences Using a Simple Radioimmunoassay” Journal of Clinical Laboratory Analysis 28: 32–41 (2014)) both teach immunoassays for PGE-MUM at pH 7.4.

Taniguchi et al. (EP 0 166 583 B1) teach immunoassay methods for detecting PGE-MUM as the bicyclo form (page 4, last paragraph), but exemplifies pH 6.8 (page 7) and use of anti-immunoglobulin immobilized on the solid phase, rather than bicyclo PGE-MUM or an anti-bicyclo PGE-MUM antibody.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE FOSTER whose telephone number is (571)272-8786.  The examiner can normally be reached on M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/CHRISTINE FOSTER/
Primary Examiner
Art Unit 1699